DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendment
1.		Applicant's arguments/amendments received on September 08, 2022 have been carefully considered but they are not persuasive because the teaching of the cited references read on the rejected claims (33, 37-38, and 42) as set forth in the previous rejection. Therefore, the finality of this Office Action is deemed proper.
Contrary to the assertions at pages 2 - 3 of the Arguments, claims 33 and 38 are not patentable. 
During examination, the USPTO must give claims, specifically independents claims, their broadest reasonable interpretation. 
Re claims 33 and 38: Applicant argues Zhong et al. (WO 2015/019179) and Jung et al. (US 2013/0178221) do not teach the limitation “determining a transmission power as a minimum one of a first value and a second value”. However, the Examiner respectfully disagrees with Applicant’s assertion that Zhong and Jung do not teach the claimed limitation. Contrary to Applicant’s assertion, the Examiner is of the opinion that Zhong teaches determining the second transmit pathloss power according to the determined actual cellular pathloss power comprises a processing for a minimum actual cellular pathloss power (minimum one of values) in the determined actual cellular pathloss powers (since the claimed limitation does not require or limit for specific function or detailing first or second value) (see Fig. 2 and pages 17, paragraphs 66 – 68, and pages 20, paragraphs 83 – pages 21, paragraphs 86) regarding claimed limitation. Furthermore, if the Zhong does not clearly disclose the limitation, Jung clearly teaches in D2D communication for applying the selected transmit power, determining a transmission power as minimum one of a first value and second value (claimed limitation does not require or limit for specific function or detailing first or second value), wherein determining PD2Dmin for user equipment 1 can be determined based on a target SINR at the other side of the D2D communication (see Fig. 1 and pages 6, paragraphs 67 – pages 7, paragraphs 84). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Zhong’s system as taught by Jung, provide the motivation to achieve improving transmission power control in D2D communication.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zhong reference teaches D2D communication for applying the selected transmit power and controlling transmit power not only ensures communication quality of desired D2D service. Also, Jung teaches managing transmit power for D2D communication and dynamically controlling quality of service in D2D communication. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Zhong’s system as taught by Jung.
Applicant’s attention is directed to the rejection below for the reasons as to why this limitation is not patentable.

Claim Rejections - 35 USC § 103
2.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.		Claims 33, 37-38, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (WO 2015/019179) in view of Jung et al. (US 2013/0178221).
Regarding claim 33, Zhong teaches a method implemented in a second terminal (Fig. 2). Zhong teaches that determining a transmission power as a minimum one of a first value and a second value (Fig. 2 and pages 17, paragraphs 66 – 68, and pages 20, paragraphs 83 – pages 21, paragraphs 86, where teaches determining the second transmit pathloss power according to the determined actual cellular pathloss power comprises a processing for a minimum actual cellular pathloss power (minimum one of values) in the determined actual cellular pathloss powers (since the claimed limitation does not require or limit for specific function or detailing first or second value)). Zhong teaches that and performing a transmission to a first terminal (A2 in Fig. 2) using the determined transmission power (Fig. 2, 3 and pages 5, paragraphs 21 – pages 6, paragraphs 27, where teaches an estimated transmit power is determined according to the first path loss power and the second path loss power, and a smaller power is selected from the maximum available transmit power and estimated transmit power, as a transmit power), wherein the first value is determined based on a first pathloss between the second terminal and a base station (Fig. 2, 3 and pages 5, paragraphs 21 – pages 6, paragraphs 27, where teaches a second path loss power of at least one interference link is determined that an interference link is between the second terminal “A1” and base station “S1”), and the second value is determined based on a second pathloss between the second terminal and the first terminal (Fig. 2, 3 and pages 5, paragraphs 21 – pages 6, paragraphs 27, where teaches a first path loss power of at least one desired D2D link to user equipment at a receiving end is determined). Zhong does not specifically or clearly disclose the limitation “determining a transmission power as a minimum one of a first value and a second value”. However, Jung teaches the limitation “determining a transmission power as a minimum one of a first value and a second value” (pages 6, paragraphs 67 – pages 7, paragraphs 84 and Fig. 1, where teaches in D2D communication for applying the selected transmit power, determining a transmission power as minimum one of a first value and second value (claimed limitation does not require or limit for specific function or detailing first or second value), wherein determining PD2Dmin for user equipment 1 can be determined based on a target SINR at the other side of the D2D communication). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Zhong’s system as taught by Jung, provide the motivation to achieve improving transmission power control in D2D communication.
Regarding claim 37, Zhong teaches the second value is determined based on a pathloss compensation factor (Fig. 3 and pages 23, paragraphs 98 – pages 24, paragraphs 103). 
Regarding claim 38, Zhong and Jung teach all the limitation as discussed in claim 33.
Regarding claim 42, Zhong and Jung teach all the limitation as discussed in claims 33 and 38.

Allowable Subject Matter
4.		Claims 34-36 and 39-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
December 14, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649